DETAILED ACTION
This office action addresses Applicant’s response filed on 18 November 2021.  Claims 1-9 and 11-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claims 1 and 15 recite that the action stream is at least partially generated by a software simulation without reference to actual logic signals of the semiconductor device and without reference to simulated logic signals of the semiconductor device, which is not supported by the disclosure because there is no disclosure of how to generate the action stream by software simulation without reference to actual logic signals of the semiconductor device and without reference to simulated logic signals of the semiconductor device.  See MPEP § 2161.01(I) (“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,691,850 to Makovsky.
Regarding claim 12, Makovsky discloses a method for predicting one of energy use and power use of actions of a semiconductor device, comprising:
receiving, at one or more processors (col. 4, lines 15-26), an action stream associated with a semiconductor device, the action stream comprising a stream of integrated circuit actions, wherein each integrated circuit action represents an abstraction of work done by the semiconductor device, and wherein the stream of integrated circuit actions represents multiple consecutive integrated circuit actions with no gaps between them (col. 6, lines 37-50; col. 9, lines 25-38; col. 11, lines 29-47);
generating, using the one or more processors, one or more models of one of power use and energy use for the semiconductor device, the one or more models based at least in part on the stream of integrated circuit actions (col. 11, lines 48-60); and

determining one of power use and energy use for each integrated circuit action in the action stream (col. 11, lines 48-60); and
predicting one of energy use and power use of the semiconductor device (col. 19, lines 23-35); and
reducing one of power use and energy use of the semiconductor device based at least in part on predicting one of power use and energy use of the semiconductor device (col. 1, lines 6-12; col. 2, lines 9-23).
Regarding claim 17, Makovsky discloses modifying the stream of integrated circuit actions before predicting one of energy use and power use of the semiconductor device (col. 6, lines 37-56; col. 8, lines 53-67).
Regarding claim 18, Makovsky discloses modifying a determined one of power use and energy use for an integrated circuit action before predicting one of energy use and power use of the semiconductor device (col. 3, lines 16-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276645 to Veller in view of Makovsky.
Regarding claim 7, Veller discloses a method for modeling one of energy use and power use of actions of a semiconductor device, comprising:
receiving, at one or more processors (Fig. 13), an output from a simulation of a semiconductor device (¶27); and
using the one or more processors:
recognizing, from the output, a plurality of integrated circuit actions (¶27, 31);
determining one of an energy use and a power use associated with each integrated circuit action (¶27-28);
generating a first model of one of energy use and power use for the semiconductor device, the first model based at least in part on the recognized integrated circuit actions and the determined one of energy use and power use associated with each integrated circuit action (¶41, 44, 45);
generating a second model of one of energy use and power use for the semiconductor device, the second model based at least in part on the recognized integrated circuit actions and the determined one of energy use and power use associated with each integrated circuit action (¶41, 44, 45); and
merging the first model and the second model to form a third model of one  of energy use and power use for the semiconductor device (¶44);

Veller does not appear to explicitly disclose based on an output of the third model, reducing one of energy use and power use of the semiconductor device.  However, this limitation is heavily implied, as the purpose of Veller’s power model is for characterization/analysis of the device, in order to change the device or reduce its power (¶5, 8).  Nevertheless, Makovsky also discloses this limitation (col. 1, lines 6-12; col. 2, lines 9-23).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Veller and Makovsky, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing power models to reduce power consumption of a device.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Veller is directed to power modeling of a device; as discussed above, Veller already strongly implies that power modeling is for optimizing device power consumption.  Makovsky provides explicit disclosure of power modeling being used for reducing device power consumption, which is directly applicable to Veller in the same way, so that Veller’s power modeling would similarly be used to reduce device power consumption.
Regarding claim 9, Veller discloses providing, using the one or more processors, one or more metrics to evaluate a quality of one of the first model, the second model, and the third model (¶46).
Regarding claim 11, Veller discloses that one of the first model, the second model, and the third model models an integrated circuit action as comprising multiple sub-actions, occurring at different points in time, each having an associated one of energy use and power use at the respective point in time (¶44).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veller in view of Makovsky, and further in view of US 6,598,209 to Sokolov.
Regarding claim 8, Veller discloses that the determined one of energy use and power use associated with each integrated circuit action is determined based on one of: a manual user input; a computation performed by the one or more processors based at least in part on a design specification file associated with the semiconductor device; and a statistical prediction (¶44-45).  If Veller is found to be unclear regarding this limitation, Sokolov also discloses the same (col. 3, lines 20-23).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Veller and Sokolov, because doing so would have involved merely the routine combination of known elements according to known techniques to KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Veller is directed to power modeling of a device, including modeling gate power, message power, and transaction power.  Sokolov discloses that power modeling can be based on user-specified gate power models, which is directly applicable to Veller in the same way so that Veller’s modeling of gate/message/transaction power would similarly be based on user-specified gate power models.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of Sokolov.
Regarding claim 13, Makovsky discloses that the action stream is at least partially recognized from signal activity of a logic-level simulation of the semiconductor device, wherein the logic-level simulation comprises one of a hardware description language (HDL) simulation and a transistor gate level simulation (col. 5, lines 36-50).  If Makovsky is found to be unclear regarding this limitation, Sokolov also discloses the same (col. 4, lines 48-58).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky and Sokolov, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to power modeling using simulation data.  Sokolov discloses conventional simulation types for power modeling, which are directly applicable to Makovsky in the same way, so that Makovsky’s power modeling would similarly use data from conventional simulation.
Regarding claim 14, Makovsky discloses that the one or more models uses fewer logic signals than present in the entire semiconductor device, or fewer logic signals than present in the logic level simulation of the semiconductor device, to predict one of energy use and power use of the semiconductor device. (col. 4, lines 54-58).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of US 2005/0204316 to Nebel.
Regarding claim 16, Makovsky does not appear to explicitly disclose that action stream is at least partially randomly generated.  Nebel discloses these limitations (¶161).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky and Nebel, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using random sampling during power KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to power analysis by simulating function execution.  Nebel teaches that when simulating designs for power analysis, the executed functions should be sampled randomly to avoid sampling artifacts, which is directly applicable to Makovsky in the same way, so that Makovsky would similarly simulate randomly-sampled functions to avoid sampling artifacts.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of Veller.
Regarding claim 19, Makovsky does not appear to explicitly disclose optimizing the semiconductor device for power consumption using automated software modification of the stream of integrated circuit actions.  Veller discloses these limitations (¶8).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky and Veller, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of optimizing power consumption of a design through software and algorithmic optimizations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to power estimation of a design, including testing various functions for power consumption and using the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of Sokolov, and further in view of US 2012/0144216 to Hsieh.
Regarding claim 20, Makovsky does not appear to explicitly disclose that all of the method steps are performed in the same semiconductor device that is the basis of the simulation.  Hsieh discloses that all of the method steps are performed in the same semiconductor device that is the basis of the simulation (Fig. 3; ¶7-8).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky, Sokolov, and Hsieh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of performing power analysis of a processor using the processor.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to power analysis of a circuit.  Hsieh discloses .

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.

Rejections under § 112
Applicant asserts that the limitation that the action stream is at least partially generated by a software simulation without reference to actual logic signals of the semiconductor device and without reference to simulated logic signals of the semiconductor device is supported by disclosure of a random action generator constrained by choice parameters.  Remarks at 18.  The examiner disagrees.  The claim requires that the generation of the action stream be by software simulation, and without reference to actual/simulated logic signals of the semiconductor device.  Thus, even if the specification discloses random generation, there is no indication of how the random generation is performed by simulation, and no disclosure of what such a simulation would entail, especially given that any such simulation cannot reference device signals.  There is also no disclosure of how, even if generated randomly, an activity stream could be 

Rejections under § 102/103
Applicant asserts that the prior art fails to disclose generating the first and second models simultaneously based on a single stream of signals from the simulation of the semiconductor device.  The examiner disagrees.  The cited portions of Veller explicitly disclose determining instantaneous power from a single stream of signals from simulation of the semiconductor device.  Specifically, inputs are propagated through the device during simulation, and power is determined by determining gate power for each switching gate corresponding to each message, determining instantaneous power for the messages from the gate power for each gate that has each corresponding message ID, and determining transaction power from the message power.  Thus, Veller’s power determination requires, at a minimum, simultaneous determination of gate power for every switching gate, and simultaneous determination of message powers for each message as determined by the message ID associated with each switching gate (¶44: “instantaneous power can be calculated at any point as the accumulation of all power per message. In particular, power of all the gates same ID can be summed in order to determine power per message”).  This clearly and explicitly constitutes generating the first and second models simultaneously based on a single stream of signals from the simulation of the semiconductor device, as claimed.
Applicant asserts that Makovsky fails to disclose that the stream of integrated circuit actions represents multiple consecutive integrated circuit actions with no gaps between them.  Remarks at 22.  The examiner disagrees.  Makovsky explicitly discloses extracting workloads that exercise each function of the device; there is no indication of any gap in the workloads, particularly since the workloads explicitly include a reduced set of signals specifically for functions, in order to run in less time.  This is further supported by Makovsky’s disclosure of framing device operation and power in terms of functions, rather than individual cells, and providing representations of functions and their power, indexed by their corresponding signals.
Applicant asserts that Nebel fails to disclose that the action stream is at least partially randomly generated.  Remarks at 28.  The examiner disagrees.  Persons having ordinary skill in the art would read, “the action stream is at least partially randomly generated” to include the random sampling disclosed by Nebel, because Nebel generates an action stream by a random process, which constitutes “randomly generated” by definition.  Nothing in cited ¶134 of the specification precludes reading “randomly generated” to include Nebel’s random .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
26 February 2022




/ARIC LIN/            Examiner, Art Unit 2851    



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851